Exhibit 21 SUBSIDIARIES OF FPL GROUP, INC. FPL Group, Inc.'s principal subsidiaries as of December 31, 2008 are listed below. Subsidiary State or Jurisdiction of Incorporation 1. Florida Power & Light Company (100%-owned) Florida 2. FPL Group Capital Inc (100%-owned) Florida 3. NextEra Energy Resources, LLC (a) (b) Delaware 4. Bay Loan and Investment Bank (b) Rhode Island 5. Palms Insurance Company, Limited (b) Cayman Islands (a) Includes 396 subsidiaries that operate in the United States and 33 subsidiaries that operate in foreign countries in the same line of business as NextEra Energy Resources, LLC (b) 100%-owned subsidiary of FPL Group Capital Inc
